Citation Nr: 1413582	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, including as due to exposure to ionizing radiation. 

2. Entitlement to service connection for thyroid gland disease, including as due to exposure to ionizing radiation. 

3. Entitlement to service connection for anemia, including as due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran had active duty service from February 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, jurisdiction later being transferred to the RO in Columbia, South Carolina.  An interim September 2012 rating decision granted then pending claims for service connection for bilateral hearing loss and tinnitus.  In January 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board deems further development necessary.  In July 2012, the RO contacted the National Personnel Records Center (NPRC) and requested a copy of any available DD Form 1141, Record of Occupational Exposure to Ionizing Radiation (or Navy equivalent) regarding the Veteran.  A copy of the Veteran's service personnel records were received, which contained no evidence of radiation exposure in service.  However, a request has not been made to the Navy Environmental Health Center Detachment for any records showing that the Veteran had in-service exposure to ionizing radiation.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section C, para. 9.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Request from the Veteran a more detailed account of his claimed exposure to ionizing radiation (including approximate dates, location, unit designation, and occupational specialty at the time).

2. Then, send a written request for any evidence showing that the Veteran had occupational exposure to radiation to:  Officer in Charge, Navy Environmental Health Center Detachment, Naval Dosimetry Center, Bethesda, MD 20889-5614.  The request should include identifying data as required by M21-1 MR, Part IV, Subpart ii, 1.C.10.b.  

3.  Also, contact the Defense Threat Reduction Agency (DTRA) and request verification of the Veteran's claimed exposure to ionizing radiation due to alleged repeated proximity to an atomic weapon device reportedly   located on board the ship where he was stationed,                   the U.S.S. ANTIETAM.  

4.  Thereafter, conduct any additional development as required under 38 C.F.R. § 3.311, if necessary.

5.  Finally, readjudicate the claims on appeal in light of all additional evidence received.  If any claim is not granted in full, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.            §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

